   0:19-cv-03517-BHH-PJG          Date Filed 08/24/20    Entry Number 19      Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

TIFFANY JENKINS,                           ) Civil Action Number: 0: 19-cv-3517-BHH-PJG
                                           )
                          Plaintiff,       )
                                           )
              v.                           )
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security            )
Administration,                            )
                                           )
                          Defendant.       )


                                          ORDER

       AND NOW, this 24th day of August 2020, upon consideration of Defendant’s Motion to

Remand, it is hereby ORDERED that Defendant’s Motion is GRANTED. This case shall be

remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).



                                                  s/Bruce Howe Hendricks
                                                  ___________________________
                                                  Honorable Bruce Howe Hendricks
                                                  United States District Judge


August 24, 2020
Charleston, South Carolina
